The 1931 Chancery Act, 63 F.S. 1941, was remedial in its purpose and should be liberally construed. The purpose and intent was not to grant power, but to regulate and liberalize the exercise of existing power conferred by the constitution. Its purpose was to remove some of the rigidity of the procedure in the furtherance of simplification.
Speaking generally, the statutory counterclaim under 63.35 F.S. 1941 should lie under the circumstances that a cross-bill would lie under the general equity jurisprudence.
"A 'cross-bill' strictly speaking, is one brought by a defendant in an equity suit against the complainant in the same suit, or against other defendants in the same suit, touching the matters in question in the original bill." Osius v. Barton,109 Fla. 556, 147 So. 862.
The case of Miles et al. v. Miles et al., 117 Fla. 884,158 So. 520, was a suit for partition, and one holding a mortgage filed a counterclaim under Section 35 of the 1931 Chancery Act seeking foreclosure, and the court held:
"Appellant contends that the decree of foreclosure could not be entered on the counterclaim contained in the answer of Ocie May Hardie filed in the partition suit. This position is not tenable because under section 35 of 1931 Chancery Practice Act counterclaim may be interposed by any defendant where such defendant has a cause of action against other parties to the suit which would constitute valid basis for an *Page 571 
original suit against all the parties then before the court, and under section 31 of the 1931 Chancery Practice Act, a plaintiff may join in one bill as many causes of action cognizable in equity as he may have against the defendants."
". . . By pursuing this course the court could without multiplicity of suits adjudicate the several rights of all parties in the one suit."
See also Florida State Finance Company v. Lamar Land Company,124 Fla. 282, 168 So. 246.
The counterclaim was not against all parties then before the court as stated in Miles v. Miles, supra, but only against co-defendants. There would be no reason to deny relief merely because his claim is against less than all.
The maxim that in the construction of statutes the "mention of one is the exclusion of other," when applied to remedial statutes will often defeat and frustrate the legislative intent. When laws are passed partially dealing with a subject matter of great scope the maxim expressio vnius est exclusioalterius should be cautiously applied in order not to defeat the very purpose of such law.
Section 63.35 F.S. 1941 does not prohibit a counterclaim by one defendant against co-defendants. It ought to lie under the circumstances that a cross-bill would lie, but of course subject to the limitations on cross-bills and counterclaims. The legislative purpose was to liberalize and not restrict.
One objective in equity jurisprudence is to do complete justice between all the parties relative to matters touching the litigation in order to avoid multiplicity of suits. Another is to speedily administer justice.
When a plaintiff institutes a suit it is the duty of the chancellor to see to it that the interests of the original plaintiff are not unreasonably delayed on account of a controversy between two defendants. All doubts should be resolved in favor of the original plaintiff.
The practice on hearing on cross-bills would be applicable to counterclaims.
"After both causes are at issue, or in a situation to be heard, the complainant in a cross suit may have an order that they be heard together; but the delay of the complainant *Page 572 
in the cross suit will not be permitted to delay the hearing of the original cause. It is not, however, absolutely necessary that the original bill and cross bill be heard together. . . . Where, upon a hearing of the whole case, the matter presented by the original bill is not ready to be disposed of, but that presented by the cross bill is ready, and is so remotely connected with the original cause as to admit of full determination without affecting the original cause, a decree can be entered on the cross bill, and the original cause held open for further adjudication." Fletcher — Equity Pleading and Practice. 970.
The chancellor very properly adjudicated the legal status of the parties to the counterclaim and retained jurisdiction for enforcement of counter-claimants' rights.